Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2015

                                    No. 04-15-00179-CV

                        IN THE INTEREST OF S.R., et al, children,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02399
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        This is an accelerated appeal in a parental termination case. The reporter’s record was
originally due on April 6, 2015. The court reporter has filed a notification of late reporter’s
record. Texas Rule of Appellate Procedure 35.3(c) provides that we may not extend the deadline
to file the reporter’s record by more than ten days in an accelerated appeal. TEX. R. APP. P.
35.3(c). The reporter’s record is therefore due on April 16, 2015.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court